DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…a noble metal layer… made of…” The term “made of” has unclear claim scope. Typical transitional phrases are “comprising” (open-ended) or “consisting of” (close-ended). See MPEP 2111.03. The specification does not define this term. Thus, the claim term is indefinite. It is suggested that Applicant use the transitional phrase, “comprising” or “consisting of” to render the claim scope definite. The claim term is being interpreted as meaning, “comprising.”
The later recitations of “made of” in claims 2, 4 and 5 should similarly be amended. 
All remaining claims (2-10) are rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiki (US20180226633A1). 
Regarding claim 1, Fujiki teaches a lithium-ion rechargeable battery (all solid-state secondary battery 1, FIG. 1; [0039]) comprising, in the following order:
	a positive electrode layer (cathode layer 10, FIG. 1; [0039]) containing a positive electrode active material (cathode active material, [0041]);
	a solid electrolyte layer (solid electrolyte layer 20, FIG. 1; [0040]) containing an inorganic solid electrolyte having lithium ion conductivity ([0052]-[0053]); and
	 a noble metal layer (lithium distribution layer 50, FIG. 1; [0060]) and made of a platinum group element (Ru, Rh, Pd, Os, Ir, or Pt), gold (Au), or an alloy of some of the platinum group elements or at least one of the platinum group elements and the gold (“[t]he lithium distribution layer 50 comprises a metal that forms an alloy with lithium. Examples of the metal include zinc, germanium, tin, antimony, platinum, gold, bismuth, and an alloy thereof, or a combination thereof.” (emphasis added, [0060])).  
Regarding the limitation, “porous noble metal layer having a porous structure” (emphasis added), this limitation is not explicitly disclosed by Fujiki. Nonetheless, Applicant discloses in the specification that the claimed porous noble metal layer is storage layer 50. Regarding the storage layer, Applicant states, “the storage layer 50 of the lithium-ion rechargeable battery 1 can be made porous (see FIG. 6); this can be done by, in the same procedure as in the first embodiment (see FIG. 2), first manufacturing the lithium-ion rechargeable battery 1 containing the dense storage layer 50 and then subjecting it to the initial charge and discharge following the film deposition.” (emphasis added, [0120] of the PG-Pub).
	Fujiki discloses substantially the same process of charging and discharging (see FIGS. 2-5 and [0061]-[0067]). Moreover, as established in the claim mapping above, Fujiki discloses substantially the same battery structure as claimed. Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
	In the instant case, the undersigned is of the opinion that the claimed product has substantially the same structure, composition, and is “produced” (i.e., made structurally identical by charging/discharging) by substantially identical processes. Thus, Fujiki anticipates claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki (US20180226633A1) in view of Van Duren (US20160181615A1) and Ayama (JP2007273000A).
Regarding claims 2, 3 and 4, Fujiki teaches the lithium-ion rechargeable battery according to claim 1. 
Fujiki does not teach a metal layer laminated on the porous noble metal layer, metal layer being made of a metal or an alloy (claim 2), wherein the metal layer contains chromium (Cr) (claim 3), or wherein the metal layer is made of an alloy of chromium (Cr) and titanium (Ti) (claim 4). Fujiki also does not teach the “amorphous” limitations which are addressed by Ayama further below.
However, Van Duren teaches the deficient limitations. Van Duren relates to solid state lithium batteries (abstract) and is thus analogous art. 
Van Duren teaches a diffusion barrier layer (“barrier layer” 104, FIG. 2) ([0022]). The diffusion barrier layer is adjacent to current collector 108 and adhered to current collector 108 via adhesion layer 106 (FIG. 4, [0023]-[0024]). The barrier layer can be made of, inter alia¸ chromium and titanium ([0022]).
Regarding the limitation of the metal layer being “amorphous,” Van Duren is silent to this limitation. However, Ayama teaches the limitation. Ayama relates to magnetic recording mediums, but is considered analogous art because the reference is reasonably pertinent to the problem of selecting materials to prevent diffusion (see pg. 3, ¶4). See also MPEP 2141.01(a).
Ayama teaches an adhesion layer made of, for example, CrTi alloy. The layer similarly “suppresses the diffusion of contaminant elements such as alkali metals” (lithium is an alkali metal) (pg. 3, ¶4). Ayama either suggests this layer is inherently amorphous, or, alternatively, suggests amorphous CrTi alloy is a suitable structure for a CrTi diffusion barrier (Id.). Moreover, it’s unclear from the prior art of record and Applicant’s disclosure if there exists a crystalline form of CrTi alloy. 
 Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the all-solid secondary battery of claim 1 as taught by Fujiki with an amorphous metal layer  laminated on the porous noble metal layer, the amorphous metal layer having an amorphous structure being made of a metal or an alloy, wherein the metal layer contains chromium and is an alloy of chromium and titanium. The skilled person would have been motivated to include the diffusion barrier layer to prevent diffusion of material (e.g., lithium, see [0044]) and to improve the cycle life of the battery (Van Duren, [0044]). The skilled person would have also more likely than not used an amorphous metal layer because Ayama teaches either such a layer of CrTi is inherently amorphous, or that amorphous CrTi alloy is useful for preventing the diffusion of alkali metals (Ayama, pg. 3, ¶4).
Regarding claims 6-10, Fujiki alone (claim 1) or Fujiki in view of Van Duren and Ayama (claims 2-4) teach the lithium-ion rechargeable battery according to claims 1-4 as described above.
Fujiki does not teach wherein the inorganic solid electrolyte in the solid electrolyte layer contains phosphate (PO43-).
However, Van Duren teaches the deficient limitation. Van Duren is analogous art for the reasons described above. Van Duren teaches LiPON is suitable as a solid electrolyte ([0039]). It is well-known in the art that LIPON designates a variety of stoichiometries, including phosphate and other phosphorous-containing species.
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used LiPON in the all-solid battery of claims 1-4 of Fujiki and Fujiki in view of Van Duren and Ayama because Van Duren teaches LiPON’s suitability as a solid electrolyte.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki (US20180226633A1) in view of Van Duren (US20160181615A1) and Ayama (JP2007273000A), and further in view of Iwamoto (US20150340727A1).
Regarding claim 5, Fujiki in view of Van Duren and Amaya teaches the lithium-ion rechargeable battery according to claim 2 as described above. 
Fujiki does not teach another noble metal layer laminated on the amorphous metal layer, the another noble metal layer being made of a platinum group element (Ru, Rh, Pd, Os, Ir, or Pt), gold (Au), or an alloy of some of the platinum group elements or at least one of the platinum group elements and the gold. The specification describes this layer as being an anode current collector. Fujiki teaches that the anode current collector 40 may be made of stainless steel, titanium, or nickel, for instance. Thus, the claimed invention differs from Fujiki in that the stainless steel, titanium, or nickel anode current collector of Fujiki is substituted with a platinum group element (Ru, Rh, Pd, Os, Ir, or Pt), gold (Au), or an alloy of some of the platinum group elements or at least one of the platinum group elements and the gold. 
Iwamoto teaches the deficient limitation. Iwamoto relates to all-solid batteries (abstract) and is thus analogous art. Iwamoto teaches that suitable materials for an anode current collector include, inter alia, gold, platinum, nickel, and alloys thereof ([0067]). Accordingly, before the effective filing date of the invention, nickel was known to have the same function as a current collecting material as gold, platinum, and alloys thereof. In this regard, Iwamoto teaches that these materials function as a highly conductive current collecting material (Iwamoto, [0067]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the nickel of Fujiki with the gold, platinum, or alloy of Iwamoto to arrive at the claimed invention, and the results of the substitution would have been predictable (i.e., gold and platinum would function the same as highly conductive materials for current collecting). See MPEP 2143 §I.B and  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, Fujiki in view of Van Duren, Ayama and Iwamoto teaches the lithium-ion rechargeable battery according to claim 5 as described above.
Fujiki does not teach wherein the inorganic solid electrolyte in the solid electrolyte layer contains phosphate (PO43-).
However, Van Duren teaches the deficient limitation. Van Duren is analogous art for the reasons described above. Van Duren teaches LiPON is suitable as a solid electrolyte ([0039]). It is well-known in the art that LIPON designates a variety of stoichiometries, including phosphate and other phosphorous-containing species.
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used LiPON in the all-solid battery of claim 5 of Fujiki in view of Van Duren, Ayama, and Iwamoto because Van Duren teaches LiPON’s suitability as a solid electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721